The appellant was convicted in the District Court of Hill County for the offense of possession of intoxicating liquor and his punishment assessed at confinement in the penitentiary for a term of one year.
The record is before us without any bills of exceptions. The case has been briefed by counsel for the appellant and complaint is made at the court's charge. There is no fundamental error found in the charge of the court and nothing before this court in the record that can be considered.
A careful examination of the statement of facts convinces us that the appellant's guilt is shown beyond controversy if the State's testimony is to be believed. This was a question for the jury to decide, and having decided the issues against the contention of the appellant, we deem it improper to disturb their verdict under the facts of this case.
Finding no error in the record, it is our opinion that the judgment should be in all things affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 189